DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 2, 4-13, and 18-24 have been cancelled.  Claims 15 and 16 have been withdrawn.  
Claims 1, 3, 14, 17, 25, and 26 are under examination.

2.	All rejections/objections pertaining to claims 8, 21, and 24 are moot because the claims were cancelled with the reply filed on 5/12/2021.
	The rejection of claims 1, 3, 14, 17, 18, 21, and 24-26 under 35 U.S.C. 103 as being unpatentable over Garzoni et al. (Exp. Cell Res., 2009, 3406-3418), in view of both Takebe et al. (Transplantation Proceedings, May 2012, 44: 1130-1133) and Williams et al. (U.S. Patent No. 7,029,838) is withdrawn in favor of a new rejection using references providing a better motivation to arrive at the claimed invention.  

New Rejections
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 14, 17, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (Cytotherapy, 2011, 13: 19-29), in view of each Williams et al. (U.S. Patent No. 7,029,838), Johanesson et al. (Diabetes, 2008, 57: 2393-2401; cited on the IDS filed on 2/7/2019), and Lee et al. (Transplantation Proceedings, 2005, 37: 2263-2265). 
Jung et al. teach co-culturing pancreatic islets and mesenchymal stem cells (MSCs) for transplantation, wherein co-culturing takes place in the wells of 24-well culture plates in the absence of a scaffold and with the cells gathering at the bottom, wherein co-culturing results in sustained survival and enhanced insulin secretion as compared to the pancreatic islands cultured without MSCs (claims 1, 3, 17, 25, and 26) (see Abstract; p. 19; p. 20, column 2, second full paragraph; p. 21, Fig. 1; p. 22-23; p. 24, column 1, fourth paragraph; p. 26, Fig. 4 and column 1; p. 28, column 2, last paragraph).  
Jung et al. do not teach endothelial cells (claim 1).  However, Jung et al. teach that, upon isolation and culturing, pancreatic islets lose their endothelial cells (see p. 19).  Williams et al. teach that transplanting organ or tissues requires their claim 14.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
5.	The arguments and the 132 Declaration filed on 5/12/2021 have been considered; however, it is noted that neither the arguments nor the 132 Declaration pertain to the news rejection.

Conclusion
6.	No claim is allowed.  No claim is free of prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ILEANA POPA/Primary Examiner, Art Unit 1633